                   Case: 1:20-cv-00271 Document #: 19 Filed: 07/23/20 Page 1 of 1 PageID #:148
                                                  CERTIFICATE OF SERVICE

UNITED STATES DISTRICT COURT                                                             Case #: 1:20-cv-271
NORTHERN DISTRICT OF ILLINOIS

                                           Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                     Plaintiff
                                                                   vs.

                             Lombard Smoke Zone Inc. d/b/a Villa Smoke Zone and Mohamad Aoun
                                                                                                                    Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was a
citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be witness
therein, and that I served copies of the:

                                    Summons & Complaint For Injunctive Relief and Damages

              PARTY SERVED:          MOHAMAD AOUN

            PERSON SERVED:           MUSTAFA AOUN, SON

       METHOD OF SERVICE:            Substitute - By leaving copies of the above referenced documents at the defendant's usual
                                     place of abode, with some person of the family or a person residing there, of required age by
                                     statute and informing that person of the contents thereof. I also mailed a copy in a sealed
                                     envelope with the postage fully prepaid addressed to the defendant on 6/26/2020.
 DATE & TIME OF DELIVERY:            06/25/2020 at 9:45 PM

ADDRESS, CITY AND STATE:             8505 MENARD AVE, BURBANK, IL 60459

               DESCRIPTION:          Race: Middle Eastern     Sex: Male        Age: 20
                                     Height: 5'9''   Weight: 170      Hair: Black      Glasses: No



                                                                         I declare under penalties of perjury that the information contained
        Judicial Attorney Services, Inc.                                 herein is true and correct. Executed on 6/26/2020.
        2100 Manchester Rd., Ste 505
        Wheaton, IL 60187
        (630) 221-9007



                                                                         Signature:
                                                                                                 Joseph Wachowski
                                                                                            Registration No: 117-001119




CLIENT: Langone, Johnson & Cassidy, LLC                                                                                          Job #: 439652
FILE #:
